EXHIBIT 10.32

GRUBHUB INC.

APPENDIX A - ISRAEL

TO THE 2015 LONG-TERM INCENTIVE PLAN

1.

GENERAL

 

1.1.

This appendix (the “Appendix”) shall apply only to the grant of Awards to
Israeli Participants (as defined below). The provisions specified hereunder
shall form an integral part of the Grubhub Inc. 2015 Long-Term Incentive Plan
(hereinafter: the “Plan”).

 

1.2.

This Appendix is to be read as a continuation of the Plan and only modifies
grants made to Israeli Participants (as defined below) so that they comply with
the requirements set by the Israeli law in general, and in particular with the
provisions of Section 102 (as specified herein), as Section 102 be amended or
replaced from time to time. For the avoidance of doubt, this Appendix does not
add to or modify the Plan in respect of any other category of Participants.

 

1.3.

The Plan and this Appendix are complementary to each other and shall be deemed
as one. In any case of contradiction, whether explicit or implied, between the
definitions and/or provisions of this Appendix and the Plan, the provisions of
this Appendix shall prevail.

 

1.4.

Any capitalized terms not specifically defined in this Appendix shall be
construed according to the applicable definition set forth in the Plan.

2.

DEFINITIONS

 

2.1.

“Affiliate” means any “employing company” within the meaning of Section 102(a)
of the Ordinance.

 

2.2.

“Approved 102 Award” means an Award granted pursuant to Section 102(b) of the
Ordinance and held in trust by a Trustee for the benefit of the Israeli
Participant, or supervised by a Trustee in accordance with the instructions of
the ITA.

 

2.3.

“Capital Gain Award” or “CGA” means an Approved 102 Award elected and designated
by the Company to qualify under the capital gain tax treatment in accordance
with the provisions of Section 102(b)(2) of the Ordinance.

 

2.4.

“Controlling Stockholder” shall have the meaning ascribed to it in Section 32(9)
of the Ordinance.

 

2.5.

“Employee” means a person who is employed by the Company or its Affiliates,
including an individual who is serving as a director or an office holder, but
excluding any Controlling Stockholder, all as determined in Section 102 of the
Ordinance.

 

2.6.

“Israeli Participant” means an Employee or Consultant who is a resident of the
state of Israel for Israeli income tax purposes.

 

2.7.

“ITA” means the Israeli Tax Authorities.

 

2.8.

“Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961 as now in
effect or as hereafter amended.

 

2.9.

“Ordinary Income Award” or “OIA” means an Approved 102 Award elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.

 

2.10.

“Section 102” means section 102 of the Ordinance and any regulations, rules,
orders or procedures promulgated thereunder as now in effect or as hereafter
amended.

 

2.11.

“Section 3(i)” means section 3(i) of the Ordinance.

 

2.12.

“Trustee” means any person appointed by the Company to serve as a trustee and
approved by the ITA, all in accordance with the provisions of Section 102(a) of
the Ordinance.

 

--------------------------------------------------------------------------------

2

 

2.13.

“Unapproved 102 Award” means an Award granted pursuant to Section 102(c) of the
Ordinance and not held in trust by a Trustee.

 

2.14.

“102 Award” means any Award granted to Employees pursuant to Section 102 of the
Ordinance.

 

2.15.

“3(i) Award” means any Award granted pursuant to Section 3(i) of the Ordinance
to any person who is a Consultant.

3.

ISSUANCE OF AWARDS

 

3.1.

The persons eligible for participation in the Plan as Israeli Participants under
this Appendix shall include any Employees and/or Consultants of the Company or
of any Affiliate; provided, however, that (i) Employees may only be granted 102
Awards; and (ii) Consultants may only be granted 3(i) Awards. Each Award
Agreement shall state, inter alia, the type of Award granted (whether a CGA, an
OIA, Unapproved 102 Award or a 3(i) Award).

 

3.2.

The Company may designate Awards granted to Employees pursuant to Section 102 as
Unapproved 102 Awards or Approved 102 Awards.

 

3.3.

The grant of Approved 102 Awards shall be made under this Appendix.

 

3.4.

Approved 102 Awards may either be classified as CGAs or OIAs.

 

3.5.

No Approved 102 Awards may be granted under this Appendix to any eligible
Employee, unless and until, the Company's election of the type of Approved 102
Awards as CGA or OIA granted to Employees (the “Election”), is appropriately
filed with the ITA. Such Election shall become effective beginning the first
date of grant of an Approved 102 Award under this Appendix and shall remain in
effect until the end of the year following the year during which the Company
first granted Approved 102 Awards. The Election shall obligate the Company to
grant only the type of Approved 102 Award it has elected, and shall apply to all
Israeli Participants who were granted Approved 102 Awards during the period
indicated herein, all in accordance with the provisions of Section 102(g) of the
Ordinance. For the avoidance of doubt, such Election shall not prevent the
Company from granting Unapproved 102 Awards simultaneously.

 

3.6.

All Approved 102 Awards must be held in trust by a Trustee or supervised by a
Trustee in accordance with the instructions of the ITA, as described in Section
‎4 below.

 

3.7.

For the avoidance of doubt, the designation of Unapproved 102 Awards and
Approved 102 Award shall be subject to the terms and conditions set forth in
Section 102.

4.

TRUSTEE

 

4.1.

Approved 102 Awards which shall be granted under this Appendix and/or any shares
of Common Stock allocated or issued thereunder and/or other shares of Common
Stock received subsequently following any realization of rights, including
without limitation bonus shares, shall be allocated or issued to the Trustee and
held for the benefit of the Israeli Participants, or shall be supervised by the
Trustee in accordance with the instructions set forth by the ITA, for such
period of time as required by Section 102 or any regulations, rules or orders or
procedures promulgated thereunder (the “Holding Period”), and the Israeli
Participant shall not sell or release from trust any such Awards or shares of
Common Stock, until the lapse of the Holding Period. Notwithstanding the above,
if any such sale or release occurs during the Holding Period, the sanctions
under Section 102 of the Ordinance and under any rules or regulation or orders
or procedures promulgated thereunder shall apply to and shall be borne by such
Israeli Participant only.

 

4.2.

In the case the requirements for Approved 102 Awards are not met, then the
Approved 102 Awards may be regarded as Unapproved 102 Awards, all in accordance
with the provisions of Section 102.

 

4.3.

Notwithstanding anything to the contrary, the Trustee shall not release any
Awards or shares

 

--------------------------------------------------------------------------------

3

 

of Common Stock allocated or issued upon the grant or the exercise of Approved
102 Awards prior to the fulfillment of both of the following conditions: (i)
payment has been made to the ITA of all taxes required to be paid upon the
release and transfer of such Awards and/or shares of Common Stock, and
confirmation of such payment has been received by the Trustee; and (ii) the
Trustee has confirmed with the Company that all requirements for such release
and transfer have been fulfilled according to the terms of the Company’s
corporate documents, the Plan, the Award Agreement and any applicable law.

 

4.4.

Upon receipt of Approved 102 Award, the Israeli Participant will sign an
undertaking to release the Trustee from any liability in respect of any action
or decision duly taken and bona fide executed in relation with this Appendix, or
any Approved 102 Award or share of Common Stock granted to him/her thereunder.

 

4.5.

In order to ensure the full payment of tax by an Israeli Participant the Company
may, at its own discretion, deposit with or subject to supervision of the
Trustee, any 3(i) Award or Unapproved 102 Award which shall be granted under
this Appendix and/or any shares of Common Stock allocated or issued thereunder
and/or other shares of Common Stock received subsequently following any
realization of rights, including without limitation bonus shares, and the
Trustee shall hold such Awards and/or shares of Common Stock, for the benefit of
the Israeli Participants for such period of time as determined by the Company or
its Affiliates.

5.

SETTLEMENT OF 102 AWARDS

Notwithstanding anything to the contrary in the Plan, the settlement of 102
Awards shall be in Common Stock only.

6.

ASSIGNABILITY AND SALE OF AWARDS

 

6.1.

Notwithstanding any other provision of the Plan, no Award or any right with
respect thereto, or purchasable hereunder, whether fully paid or not, shall be
assignable, transferable or given as collateral or any right with respect to
them given to any third party whatsoever, and during the lifetime of the Israeli
Participant each and all of such Israeli Participant’s rights with respect to an
Award shall belong only to the Israeli Participant. Any such action made
directly or indirectly, for an immediate validation or for a future one, shall
be void.

 

6.2.

As long as Awards or shares of Common Stock purchased or issued hereunder are
held by the Trustee on behalf of the Israeli Participant, all rights of the
Israeli Participant over the Awards and/or shares of Common Stock issued
thereunder are personal, cannot be transferred, assigned, pledged or mortgaged,
other than by will or laws of descent and distribution, provided that the
transferee thereof shall be subject to the provisions of Section 102 as would
have been applicable to the deceased Israeli Participant were he or she to have
survived.

7.

INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER'S PERMIT

 

7.1.

With regards to Approved 102 Awards, the provisions of the Plan and/or the
Appendix and/or the Award Agreement shall be subject to the provisions of
Section 102, the tax assessing officer's permit, and any other instructions set
forth by the ITA from time to time, if applicable. The provisions of Section
102, the tax assessing officer's permit and said ITA instructions shall be
deemed an integral part of the Plan, the Appendix and the Award Agreement.

 

7.2.

Any provision of Section 102, the said permit, and/or the said instructions
which are necessary in order to receive and/or to keep any tax benefit pursuant
to Section 102, which are not expressly specified in the Plan or the Appendix or
the Award Agreement, shall nonetheless be considered binding upon the Company
and the Israeli Participants.

8.

DIVIDEND

Subject to the Company's incorporation documents and the provisions of the Plan
and the Award

 

--------------------------------------------------------------------------------

4

Agreement, with respect to all shares of Common Stock allocated or issued under
this Appendix and held by the Israeli Participant or by the Trustee as the case
may be, the Israeli Participant shall be entitled to receive dividends in
accordance with the quantity of such shares of Common Stock subject to any
applicable taxation on distribution of dividends, and when applicable subject to
the provisions of Section 102 and the rules, regulations or orders promulgated
thereunder.  

9.

TAX CONSEQUENCES

 

9.1.

Without derogating from the provisions of Section 15.4 of the Plan, the
provisions of Section 15.4 of the Plan shall apply also to the Trustee.
Accordingly, the Trustee shall also have withholding rights as further described
in Section 15.4 of the Plan.

 

9.2.

Any tax consequences arising from the grant of Awards, vesting of Awards or the
exercise of any Award, or the disposal of the shares of Common Stock covered
thereby or from any other event or act (of the Company, and/or its Affiliates,
and the Trustee or the Israeli Participant), hereunder, shall be borne solely by
the Israeli Participant. The Company and/or its Affiliates, and/or the Trustee
shall withhold taxes according to the requirements under the applicable laws,
rules, and regulations, including withholding taxes at source. Furthermore, the
Israeli Participant shall agree to indemnify the Company and/or its Affiliates
and/or the Trustee and hold them harmless against and from any and all liability
for all such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Israeli Participant.

 

9.3.

The Company and/or, when applicable, the Trustee shall not be required to
release any stock certificate to an Israeli Participant until all required
payments have been fully made.

 

9.4.

With respect to Unapproved 102 Awards, if the Israeli Participant ceases to be
employed by the Company or any Affiliate, the Israeli Participant shall extend
to the Company and/or its Affiliate a security or guarantee for the payment of
tax due at the time of sale of shares of Common Stock, all in accordance with
the provisions of Section 102.

10.

GOVERNING LAW & JURISDICTION

This Appendix shall be governed by and construed and enforced in accordance with
the laws of the State of Israel applicable to contracts made and to be performed
therein, without giving effect to the principles of conflict of laws. The
competent courts of Tel-Aviv, Israel shall have sole jurisdiction in any matters
pertaining to this Appendix.

 